Citation Nr: 1244038	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-34 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran  represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
 
The Veteran filed a claim for tinnitus and bilateral hearing loss in September 2008.  The February 2009 rating decision granted service connection for tinnitus with an evaluation of 10 percent effective September 2008, but denied the claim for bilateral hearing loss.  In denying the bilateral hearing loss claim, the rating decision specifically found no evidence of any hearing loss in the Veteran's left ear, and concluded that there was insufficient evidence to establish that his right ear hearing loss was associated with his military service.  The Veteran expressly limited his December 2009 notice of disagreement to the right ear hearing loss denial.  No other communication has been received from the Veteran or his representative that may be construed as a notice of disagreement as to another issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.  §§ 20.200-20.201 (2012) (defining a perfected appeal and a notice of disagreement).  Therefore, only the issue of right ear hearing loss is currently before the Board.  The Veteran did not request a hearing.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for his current right ear hearing loss because he was treated for right ear hearing loss during service in 1967.  He asserts his current right ear hearing loss was the result of a decrease in hearing during service, and is due to service, and that it has worsened over time.

Further development is necessary for a fair adjudication of the Veteran's claim for right ear hearing loss.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, during a January 2009 VA examination, the Veteran identified pertinent outstanding treatment records by a private healthcare provider (ENT) for "inner ear infections" and "dizziness" for treatment obtained approximately 5-6 years earlier.  He was also advised to seek treatment for asymmetric hearing loss at that time.  It does not appear any efforts were made to obtain these records.  As such, the Veteran should identify these records and efforts should be made to obtain them.

Second, the Board finds the January 2009 VA examination is inadequate.  The examiner opined that given the Veteran's normal hearing at entrance and at discharge, his hearing impairment was less likely as not caused by or a result of military noise exposure.  The examiner then noted that the Veteran was seen in service in July 1967 for complaints of decreased hearing but the audiometrics  indicated that he had normal hearing.  The VA examiner provided data and a conclusion but did not provide a rationale for concluding that the Veteran's hearing loss was not related to military noise exposure.  The VA examiner did not explain the significance of finding "normal" hearing at discharge in regard to the likelihood that in-service noise exposure caused the Veteran's current hearing loss, and it is impermissible for the Board to make a medical inference.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the law, the Board must consider whether any current hearing loss is otherwise etiologically related to in-service noise exposure notwithstanding normal hearing at discharge.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that although a hearing loss disability is not established at separation from service it may be established later "by submitting evidence that the current disability is causally related to service").  Moreover, as detailed below, in finding that the 1967 audiometrics were normal, it is not apparent that the examiner considered that with regard to audiometric readings, service department readings prior to October 31, 1967, are presumed to be in American Standards Association (ASA) units and must be converted to International Standard Organization (ISO) units to be compared with later results.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  A medical opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  As the VA examiner provided no rationale and the opinion appears to rest on a partially inaccurate factual premise, the report must be returned to the examiner for a clarification of opinion.  See Barr, 21 Vet. App. at 311.  

In providing the opinion, the VA examiner should note that as the Veteran's service entrance examination was conducted in October 1966, and audiometric testing was conducted in July 1967, these readings are presumed to be in ASA units and must be converted to ISO units.  The Board notes that the separation examination was conducted in July 1969 and is presumed to use the ISO standard.  Applying the conversion formula to the October 1966 entrance examination and the July 1967 treatment records, but not to the July 1969 separation examination, the Veteran's auditory thresholds during service were as follows:

October 1966 entrance examination (ASA/converted ISO units):




HERTZ 



500
1000
2000
3000
4000
RIGHT (ASA/ISO)
0/15
0/10
0/10
X
10/15
LEFT (ASA/ISO)
0/15
0/10
0/10
X
5/10




July 1967 treatment evaluation, upon complaints of right ear hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT (ASA/ISO)
25/40
20/30
15/25
X
10/15
LEFT (ASA/ISO)
25/40
20/30
15/25
X
10/15

July 1969 separation examination:




HERTZ 



500
1000
2000
3000
4000
RIGHT (ISO)
0
5
5
X
0
LEFT (ISO)
0
0
5
X
5

Auditory thresholds for normal hearing are 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is not considered a disability for VA purposes unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thus, when converted from ASA to ISO units, the Veteran had auditory thresholds (converted) above 20 decibels at 500, 1000, and 2000 Hertz, with a reading of 40 decibels at 500 Hertz in 1967.  Given all of the above, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding treatment records concerning hearing loss, to include the private ENT records referenced in the January 2009 VA examination; and to complete an authorization form (VA Form 21-4142) for each non-VA provider.  After obtaining the necessary authorizations, request any outstanding treatment records.  All records requests and responses, including negative responses, should be documented, and all records received should be associated with the claims file.  If any records cannot be obtained, the Veteran should be notified of the missing records, the efforts taken, and any further efforts that will be made by VA to obtain them.  The Veteran should also be allowed an appropriate time to provide any missing records.

2.  Thereafter, return the January 2009 VA audiological examination report along with the claims file and a copy of this remand to the examiner for clarification of the opinion provided.  The examiner should provide another opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's right ear hearing loss is related to in-service noise exposure.  In so doing, the examiner must discuss the significance of the elevated auditory thresholds shown in 1967, when converted to ISO units, and the significance of the normal thresholds documented in the 1969 separation examination in regard to the likelihood that in-service noise exposure caused chronic hearing loss.  The examiner must address the likelihood that the Veteran's hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation.

If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the hearing loss or whether additional testing or information could be obtained that would lead to a conclusive opinion.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.  If it is determined that another examination is necessary such should be scheduled.

3.  Thereafter, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

